Exhibit (10.1)

PITNEY BOWES INC. 2007 STOCK PLAN

Section 1. Purpose.

  The purposes of the Pitney Bowes Inc. Stock Plan, effective as of May 1, 2007,
(the “Plan”) are (1) to make available to key employees, certain compensatory
arrangements related to the growth in value of the common stock of the Company
so as to generate an increased incentive to contribute to the Company’s future
financial success and prosperity, (2) to enhance the ability of the Company and
its Affiliates to attract and retain exceptionally qualified individuals whose
efforts can affect the financial growth and profitability of the Company, and
(3) to align generally the interests of key employees of the Company and its
Affiliates with the interests of Pitney Bowes shareholders.

Section 2. Definitions.

As used in the Plan, the following terms shall have the meanings set forth
below:

  (a)     

“Affiliate” shall mean (i) any entity that, directly or through one or more
intermediaries, is controlled by the Company or (ii) any entity in which the
Company has a significant equity interest, as determined by the Committee.
Aggregation rules set forth in Code Sections 409A and 414(b) and (c) will be
used in determining Affiliate status, except that a 50% test, instead of an 80%
test, shall be used to determine controlled group status, to the extent not
inconsistent with rules of Code Section 409A.

    (b)     

“Award” shall mean any Option, Restricted Stock, Restricted Stock Unit, Dividend
Equivalent, Stock Appreciation Right, Other Stock-Based Award, Performance Award
or Substitute Award, granted under the Plan.

    (c)     

“Award Agreement” shall mean any written agreement, contract, or other
instrument or document (including electronic communication) specifying the terms
and conditions of an Award granted under the Plan, as may from time to time be
approved by the Company, to evidence an Award granted under the Plan.

    (d)     

“Board of Directors” shall mean the Board of Directors of the Company as it may
be composed from time to time.

    (e)     

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor code thereto.

    (f)     

“Committee” shall mean the committee designated by the Board of Directors to
administer the Plan pursuant to Section 3. The Board of Directors and the
Committee shall each have the authority to delegate its duties under the Plan to
the fullest extent permitted by Delaware law.

    (g)     

“Company” shall mean Pitney Bowes Inc., or any successor thereto.

    (h)     

“Covered Award” means an Award, other than an Option, Stock Appreciation Right
or other Award with an exercise price per Share not less than the Fair Market
Value of a Share on the date of grant of such Award, to a Covered Employee, if
it is designated as such by the Committee at the time it is granted. Covered
Awards are subject to the provisions of Section 14 of this Plan.

    (i)     

“Covered Employee” means any Participant who is, or who the Committee has
determined may be at the time taxable income is realized with respect to an
Award, a “covered employee” within the meaning of Section 162(m).

    (j)     

“Disability” shall have the meaning established by the Committee or, in the
absence of Committee determination, shall mean a Participant who is “disabled”
for two years under the provisions and procedures of the Pitney Bowes Long Term
Disability (LTD) Plan, irrespective of whether the Participant is eligible to
receive benefits under the LTD Plan, or a Participant entitled to receive
benefits for two years under state worker’s compensation laws.

    (k)     

“Dividend Equivalent” shall mean any right granted under Section 6(c) of the
Plan.

    (l)     

“Dividend Equivalent Shares” shall be Shares issued pursuant to the deemed
reinvestment of dividends under Restricted Stock, Restricted Stock Units or
other Awards, provided that such Shares shall be subject to the same vesting,
risk of forfeiture, deferral or other conditions or restrictions as apply to the
Restricted Stock, Restricted Stock Units or other Awards as to which they
accrue, and to such further conditions or restrictions as the Committee may
determine.

    (m)     

“Employee” shall mean any employee of the Company or of any Affiliate.

    (n)     

“Fair Market Value” shall mean, with respect to any property (including, without
limitation, any Shares or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee. The Fair Market Value of a Share of Company
common stock on the date of grant shall be the closing price of a Share of the
Company’s common stock on the date of grant as reported in the New York Stock
Exchange Composite Transactions Table published in the Wall Street Journal. If
the New York Stock Exchange (NYSE) is closed on the date of grant, then Fair
Market Value shall be the closing price on the first trading day of the NYSE
immediately following the grant date.

 

--------------------------------------------------------------------------------



  (o)     

“Incentive Stock Option” or “ISO” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code, or any successor provision thereto.

    (p)     

“Non-Qualified Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is not intended to be an Incentive Stock Option.

    (q)     

“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.

    (r)     

“Other Stock-Based Award” shall mean any Award granted under Section 6(d) of the
Plan.

    (s)     

“Participant” shall mean an Employee who is granted an Award under the Plan.

    (t)     

“Performance Award” shall mean any Award granted hereunder that complies with
Section 6(e)(ii) of the Plan.

    (u)     

“Performance Goals” means any Qualifying Performance Criteria or such other
performance goals based on such corporate (including any subsidiary, division,
department or unit), individual or other performance measure as the Committee
may from time to time establish.

    (v)     

“Person” shall mean any individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.

    (w)     

“Prior Plan” shall mean the Pitney Bowes Stock Plan, as amended and restated as
of January 1, 2002.

    (x)     

“Qualifying Performance Criteria” means one or more of the following performance
criteria, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, subsidiary, division or
department, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous year’s results or to
a designated comparison group, in each case established by the Committee:
operating income, revenues, organic revenue growth, net income, return on
operating assets, gross profit, operating profit, earnings before interest and
taxes (EBIT), earnings before interest, taxes, depreciation and amortization
(EBITDA), return on investment, economic value added, earnings per share, return
on stockholder equity, total stockholder return, total earnings, income from
continuing operations, growth of book or market value of capital stock, stock
price, free cash flow, adjusted free cash flow, or achievement of cost control.
Performance Goals shall be set by the Committee within the time period
prescribed by Section 162(m).

    (y)     

“Released Securities” shall mean Shares issued or issuable under any Restricted
Stock, Restricted Stock Unit or other Award as to which all conditions for the
vesting and issuance of such Shares have expired, lapsed, or been waived.

    (z)     

“Restricted Stock” shall mean any Share granted under Section 6(b) of the Plan.

    (aa)     

“Restricted Stock Unit” or “RSU” shall mean any right granted under Section 6(b)
of the Plan that is denominated in Shares.

    (bb)     

“Retirement” shall mean a Participant who has terminated employment on or after
attainment of age 55 with at least 10 years of service with the Company or
Affiliate as determined under the Pitney Bowes Pension Plan. In certain
jurisdictions outside the United States, as noted in the Award Agreement,
“Retirement” shall mean eligibility to retire under the local pension plan or
state retirement program with at least 10 years of service with the Company or
Affiliate.

    (cc)     

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as amended, or any
successor rule and the regulation thereto.

    (dd)     

“Section 162(m)” means Section 162(m) of the Code or any successor thereto, and
the Treasury Regulations thereunder.

    (ee)     

“Share” or “Shares” shall mean share(s) of the common stock of the Company, $1
par value, and such other securities or property as may become the subject of
Awards pursuant to the adjustment provisions of Section 4(c).

    (ff)     

“Stock Appreciation Rights” or “SARs” shall mean a right granted under Section
6(a) of the Plan that entitles the Participant to receive, in cash or Shares or
a combination thereof, as determined by the Committee, value equal to or
otherwise based on the excess of (A) the Fair Market Value of a specified number
of Shares at the time of exercise over (B) the exercise price of the right, as
established pursuant to Section 6(a)(i).

    (gg)     

“Substitute Award” shall mean an Award granted in assumption of, or in
substitution for, an outstanding Award previously granted by a company acquired
by the Company or with which the Company combines.

 

Section 3. Administration.

  (a)     

The Plan shall be administered by the Committee. Any power of the Committee may
also be exercised by the Board of Directors, except to the extent that the grant
or exercise of such authority would cause any Award or transaction to become
subject to (or lose an exemption under) the short-swing profit recovery
provisions of Section 16 of the Securities Exchange Act of 1934, as amended or
cause an Award designated as a Covered Award not to qualify for treatment as
performance-based compensation under Section 162(m). To the extent that any
permitted action taken by the Board of Directors conflicts with action taken by
the Committee, the Board of Directors’ action shall control. Subject to the
terms of the Plan and applicable law, the Committee shall have full power and
authority to:

     

 

 

--------------------------------------------------------------------------------



    (i)     

designate Participants;

      (ii)     

determine the type or types of Awards to be granted to each Participant under
the Plan;

      (iii)     

determine the number of Shares to be covered by (or with respect to which
payments, rights, or other matters are to be calculated in connection with)
Awards;

      (iv)     

determine the terms and conditions of any Award;

      (v)     

determine whether, to what extent, and under what circumstances Awards may be
settled or exercised in cash, Shares, other securities, other Awards, or other
property, or to what extent, and under what circumstances Awards may be
canceled, forfeited, or suspended, and the method or methods by which Awards may
be settled, exercised, canceled, forfeited, or suspended;

      (vi)     

determine whether, to what extent, and under what circumstances cash, Shares,
other securities, other Awards, other property, and other amounts payable with
respect to an Award under the Plan shall be deferred either automatically or at
the election of the holder thereof or of the Committee;

      (vii)     

interpret and administer the Plan and any instrument or agreement relating to
the Plan, or any Award made under the Plan, including any Award Agreement;

      (viii)     

correct any defect or error, supply any omission, or reconcile any inconsistency
in the administration of the Plan or in any Award Agreement in the manner and to
the extent it shall deem desirable to effectuate the purposes of the Plan and
the related Award;

      (ix)     

establish, amend, suspend, or reconcile such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

      (x)     

make any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.

 

  (b)     

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan, any Award, or any Award Agreement, shall be within the sole discretion
of the Committee, may be made at any time, and shall be final, conclusive, and
binding upon all Persons, including the Company, any Affiliate, any Participant,
any holder or beneficiary of any Award, and any Employee.

    (c)     

The Committee may, from time to time, authorize one or more officers of the
Company to perform any or all things that the Committee is authorized and
empowered to do or perform under the Plan, and for all purposes under this Plan,
such officer or officers shall be treated as the Committee; provided, however,
that the resolution so authorizing such officer or officers shall specify the
total number of Awards (if any) such officer or officers may award pursuant to
such delegated authority and any such Award shall be subject to the form of
Award Agreement theretofore approved by the Committee. No such officer shall
designate himself or herself as a recipient of any Awards granted under
authority delegated to such officer. In addition, the Committee may delegate any
or all aspects of the day-to-day administration of the Plan to one or more
officers or employees of the Company or any subsidiary, and/or to one or more
agents.

 

Section 4. Shares Available for Awards.

  (a)     

Maximum Shares Available. The maximum number of Shares that may be issued to
Participants pursuant to Awards under the Plan shall be fifteen million
(15,000,000) Shares plus any Shares subject to outstanding Awards under the
Prior Plan as of April 30, 2007 that on or after such date cease for any reason
to be subject to such Awards (other than by reason of exercise or settlement of
the Awards to the extent they are exercised for or settled in vested and
nonforfeitable Shares) (collectively, the “Plan Maximum”), subject to adjustment
as provided in Section 4(c) below.

     

Only 7,500,000 Shares may be issued for Awards that are not Options or Stock
Appreciation Rights. Pursuant to any Awards, the Company may in its discretion
issue treasury Shares or authorized but previously unissued Shares pursuant to
Awards hereunder. For the purpose of accounting for Shares available for Awards
under the Plan, the following shall apply:

      (i)     

Only Shares relating to Awards actually issued or granted hereunder shall be
counted against the Plan Maximum. Shares corresponding to Awards that by their
terms expired, or that are forfeited, canceled or surrendered to the Company
without consideration paid therefore and Shares subject to Awards, that are
settled in cash shall not be counted against the Plan Maximum.

      (ii)     

Shares that are forfeited by a Participant after issuance, or that are
reacquired by the Company after issuance without consideration paid therefore,
shall be deemed to have never been issued under the Plan and accordingly shall
not be counted against the Plan Maximum.

      (iii)     

Substitute Awards and Dividend Equivalent Shares shall be counted against the
Plan Maximum, and clauses (i) and (ii) of this Section shall not apply to such
Awards.

      (iv)     

Notwithstanding anything herein to the contrary, Shares subject to an Award
under the Plan may not again be made available for issuance under the Plan if
such Shares are: (A) Shares that were subject to an Option or a

 

--------------------------------------------------------------------------------



 

      stock-settled Stock Appreciation Right and were not issued upon the net
settlement or net exercise of such Option or Stock Appreciation Right, (B)
Shares delivered to or withheld by the Company to pay the exercise price of an
Option or the withholding taxes related to an Option or Stock Appreciation
Right, or (C) Shares repurchased on the open market with the proceeds of an
Option exercise.         (b)     

Code Limitations. Subject to adjustment as provided in Section 4(c) below, the
maximum number of Shares for which ISOs may be granted under the Plan shall not
exceed the Plan Maximum as defined in Section 4(a) above, and the maximum number
of Shares that may be the subject of Awards made to a single Participant in any
one calendar year shall not exceed 600,000.

    (c)     

Adjustments to Avoid Dilution. Notwithstanding paragraphs (a) and (b) above, in
the event of a stock dividend, extraordinary cash dividend, split-up or
combination of Shares, merger, consolidation, reorganization, recapitalization,
spin-off or other change in the corporate structure or capitalization affecting
the outstanding common stock of the Company, the Committee shall make equitable
adjustments to (i) the number or kind of Shares subject to the Plan Maximum that
remain subject to outstanding Awards or available for issuance under the Plan,
subject to the Plan Maximum as adjusted pursuant to Section 4, (ii) the number
and type of Shares subject to the limitations set forth in Section 4(b), (iii)
the number and type of Shares subject to outstanding Awards, and (iv) the grant,
purchase, or exercise price with respect to any Award. Such adjustment may
include provision for cash payment to the holder of an outstanding Award. Any
adjustment to the limitations set forth in Section 4(b) shall be made in such
manner as to preserve the ability to grant ISOs and Awards that qualify for
deductibility under Section 162(m) and any other such adjustment may be designed
to comply with applicable provisions of the Code, including without limitation
Section 409A, may be designed to treat the Shares available under the Plan and
subject to Awards as if they were all outstanding on the record date for such
event or transaction or may be designed to increase the number of such Shares
available under the Plan and subject to Awards to reflect a deemed reinvestment
in Shares of the amount distributed to the Company’s security holders in
connection with such event or transaction. The determination of the Committee as
to the adjustments or payments, if any, to be made shall be conclusive.

 

Section 5. Eligibility.

Any Employee of the Company or of any Affiliate shall be eligible to be
designated a Participant.

Section 6. Awards.

  (a)     

Options and Stock Appreciation Rights. The Committee is hereby authorized to
grant Options and Stock Appreciation Rights to Participants with the following
terms and conditions and with such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine:

      (i)     

Exercise Price. The exercise price per Share under an Option shall be determined
by the Committee; provided, however, that except in the case of Substitute
Awards or tandem SARs, no Option or Stock Appreciation Right granted hereunder
may have an exercise price of less than 100% of Fair Market Value of a Share on
the date of grant.

      (ii)     

Times and Method of Exercise. The Committee shall determine the time or times at
which an Option or Stock Appreciation Right may be exercised in whole or in
part; in no event, however, shall the period for exercising an Option or a Stock
Appreciation Right extend more than 10 years from the date of grant. The
Committee shall also determine the method or methods by which Options and/or
Stock Appreciation Rights may be exercised, and the form or forms (including
without limitation, cash, Shares previously acquired and Shares otherwise
issuable under the Option, other Awards, or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price) in which payment of the exercise price of an Option may be made
or deemed to have been made. The Committee may also allow cash and cashless
exercise of an Option through a registered broker.

      (iii)     

Incentive Stock Options. Notwithstanding anything to the contrary in this
Section 6(a), in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (A) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company
(a “10% Stockholder”), the exercise price of such Incentive Stock Option must be
at least 110 percent of the Market Value of the Shares on the date of grant and
the Option must expire within a period of not more than five (5) years from the
date of grant, and (B) “termination of employment” will occur when the person to
whom an Award was granted ceases to be an employee (as determined in accordance
with Section 3401(c) of the Code and the regulations promulgated thereunder) of
the Company and its subsidiaries. Notwithstanding anything in this Section 6(a)
to the contrary, Options designated as Incentive Stock Options shall not be
eligible for treatment under the Code as Incentive Stock Options (and will be
deemed to be Non-Qualified Stock Options) to the extent that either (1) the
aggregate Fair Market Value of Shares (determined as of the time of grant) with
respect to which such Options are exercisable for the first time by the
Participant during any calendar year (under all plans of the Company and any
subsidiary) exceeds $100,000, taking Options into account in the order in which
they were granted, or (2)

 

--------------------------------------------------------------------------------



   

such Options otherwise remain exercisable but are not exercised within three (3)
months of termination of employment (or such other period of time provided in
Section 422 of the Code).

      (iv)     

Stock Appreciation Rights (SARs). Stock Appreciation Rights may be granted to
Participants from time to time either in tandem with or as a component of other
Awards granted under the Plan (“tandem SARs”) or not in conjunction with other
Awards (“freestanding SARs”) and may, but need not, relate to a specific Option
granted under this Section 6(a). Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall be granted subject to the same terms and conditions applicable to
Options as set forth in this Section 6(a) and all tandem SARs shall have the
same exercise price, vesting, exercisability, forfeiture and termination
provisions as the Award to which they relate. Stock Appreciation Rights may be
settled in cash or stock at the discretion of the Committee.

    (b)     

Restricted Stock and Restricted Stock Units. Subject to Section 4 hereof, the
Committee is authorized to grant Awards of Restricted Stock and/or Restricted
Stock Units to Participants with the following terms and conditions:

      (i)     

Restrictions. Restricted Stock and Restricted Stock Units may be granted at any
time and from time to time prior to the termination of the Plan to Participants
selected by the Committee. Restricted Stock is an Award or issuance of Shares of
common stock the grant, issuance, retention, vesting and/or transferability of
which is subject to such conditions (including, without limitation, continued
employment over a specified period or the attainment of specified performance
criteria (including, but not limited to, one or more Qualifying Performance
Criteria in accordance with Section 14)), and terms as the Committee deems
appropriate, which conditions may lapse separately or concurrently at such time
or times, in such installments or otherwise, as the Committee may deem
appropriate. Restricted Stock Units are Awards denominated in units of common
stock under which the issuance of Shares of common stock is subject to such
conditions (including, without limitation, continued employment over a specified
period or the attainment of specified performance criteria (including, but not
limited to, one or more Qualifying Performance Criteria in accordance with
Section 14)) and terms as the Committee deems appropriate. Each grant of
Restricted Stock and Restricted Stock Units shall be evidenced by an Award
Agreement. Notwithstanding the foregoing, (A) any Awards of Restricted Stock or
Restricted Stock Units as to which the sole restriction relates to the passage
of time and continued employment must have a restriction period of not less than
three years, except that such Award may allow pro-rata vesting during the
restriction period and (B) any Award not described in Clause (A) must provide
for the lapse of restrictions based on performance criteria and level of
achievement versus such criteria over a performance period of not less than one
year, except, in the case of both (A) and (B) the Committee may provide for the
satisfaction and/or lapse of all restrictions under any such Award in the event
of the Participant’s death, Disability or Retirement or a Change of Control. A
Restricted Stock Unit may be settled in cash or Shares as the Committee may
determine from time to time.

    (c)     

Dividend Equivalents. The Committee may (either alone or as a component of any
other Award granted under the Plan) grant to Participants Dividend Equivalents
under which the holders thereof shall be entitled to receive payments equivalent
to dividends with respect to a number of Shares determined by the

     

Committee, and the Committee may provide that such amounts shall be deemed to
have been reinvested in Dividend Equivalent Shares or otherwise reinvested.

    (d)     

Other Stock-Based Awards. The Committee is hereby authorized to grant to
Participants such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to Shares
(including without limitation securities convertible into Shares), as are deemed
by the Committee to be consistent with the purposes of the Plan.

      (i)     

If applicable, Shares or other securities delivered pursuant to a purchase right
granted under this Section 6(d) shall be purchased for such consideration, which
may be paid by such method or methods and in such form or forms, including
without limitation cash, Shares, other securities, other Awards or other
property, or any combination thereof, as the Committee shall determine.

      (ii)     

In granting any Other Stock-Based Award pursuant to this Section 6(d) the
Committee shall also determine what effect the termination of employment of the
Participant holding such Award shall have on the rights of the Participant
pursuant to the Award.

    (e)     

General. The following general provisions shall apply to all Awards granted
hereunder, subject to the terms of the Plan or any Award Agreement.

      (i)     

Award Agreements. Each Award granted under this Plan shall be evidenced by an
Award Agreement which shall specify the relevant material terms and conditions
of the Award and which shall be signed by the Participant receiving such Award
(including, if the Committee so permits or requires, through an electronic
signature), if so indicated by the Award. The Plan shall govern over any
discrepancies between the Plan and the Award Agreement.

 

--------------------------------------------------------------------------------



    (ii)     

Performance Awards. Subject to the other terms of this Plan, the grant,
retention, issuance, payment, release, vesting or exercisability of any Award,
in whole or in part, may be conditioned upon the achievement of such performance
criteria during such performance periods as are specified by the Committee,
which performance criteria may include Qualifying Performance Criteria or other
standards of financial performance and/or personal performance.

        (A)     

Terms. The Committee shall establish the terms and conditions of any Performance
Award including the performance criteria to be achieved during any performance
period, the length of any performance period, any event the occurrence of which
will entitle the holder to be deemed to have satisfied the applicable
performance criteria, and the amount of any Performance Award granted.

        (B)     

Fulfillment of Conditions and Payment. The Committee shall determine in a timely
manner whether all or part of the conditions to payment of a Performance Award
have been fulfilled and, if so, the amount, if any, of the payment to which the
Participant is entitled.

      (iii)     

Limits on Transfer of Awards. Unless determined otherwise by the Committee, no
unexercised Stock Option or SAR and no unvested or unearned Restricted Stock,
Restricted Stock Unit or Other Stock- Based Award, and no right under any such
Award shall be assignable, alienable, pledgeable, attachable, encumberable,
saleable, or transferable by a Participant other than by will or by the laws of
descent and distribution (or, in the case of Awards that are forfeited or
canceled, to the Company); and any purported assignment, sale or transfer
thereof shall be void and unenforceable against the Company or Affiliate. If the
Committee so indicates in writing to a Participant, he or she may designate one
or more beneficiaries who may exercise the rights of the Participant and receive
any property distributable with respect to any Award upon the death of the
Participant.

       

Each Award, and each right under any Award, shall be exercisable, during the
Participant’s lifetime only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.

      (iv)     

Gift and Estate Transfers.

        (A)     

Gift. Notwithstanding Section 6(e)(iii) herein to the contrary, the Committee
may permit, subject to establishment of appropriate administrative procedures, a
Participant to transfer by gift an unexercised Stock option or SAR and/or an
unvested or unearned Restricted Stock, Restricted Stock Unit or Other
Stock-Based Award, provided that the following conditions are met:

         (1)     

The donees of the gift transfer are limited to Family Members and Family
Entities.

         (2)     

The Option or Stock Appreciation Right is not further transferable by gift or
otherwise by such Family Member or Family Entity.

         (3)     

All rights appurtenant to the Option or Stock Appreciation Right, including
exercise rights, are irrevocably and unconditionally assigned to the donee.

         (4)     

Transfers under this Section 6(e)(iv) must meet all of the requirements under
applicable provisions of the Code to be considered “gift” transfers.

         (5)     

The donor and the donee have executed such form of agreement as the Committee
may require pursuant to which each agree to be subject to such terms and
conditions with respect to the transferred Award as the Committee may specify.

         (6)     

Except to the extent specified otherwise in the agreement the Committee provides
for the Participant and transferee to execute, all vesting, exercisability and
forfeiture provisions that are conditioned on the Participant’s continued
employment or service shall continue to be determined with reference to the
Participant’s employment or service (and not to the status of the transferee)
after any transfer of an Award pursuant to this Section 6(e)(iv), and the
responsibility to pay any taxes in connection with an Award shall remain with
the Participant notwithstanding any transfer other than by will or intestate
succession.

                    For purposes of the Plan, the following definitions shall
apply:                     (i)  Family Member means the Participant’s natural or
adopted child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, mother-in-law, father- in-law, son-in-law,
daughter-in-law, brother-in-law, sister-in-law, nephew, niece and any person
sharing the Participant’s household (other than a tenant or employee); and      
                                           

 

--------------------------------------------------------------------------------



        (ii)     

Family Entity means any trust in which the Participant has more than a 50%
beneficial interest and any entity in which the Participant and/or a Family
Member owns more than 50% of the voting interests.

        (B)     

Estate. In the case of death, Awards made hereunder may be transferred to the
executor or personal representative of the Participant’s estate or the
Participant’s heirs by will or the laws of descent and distribution.

 

    (v)     

No Cash Consideration for Awards. Awards may be granted for no cash
consideration, or for such minimal cash consideration as the Committee may
specify, or as may be required by applicable law.

      (vi)     

Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or,
subject to Section 8(a), in substitution for any other Award or any award
granted under any other plan of the Company or any Affiliate. Awards granted in
addition to or in tandem with other Awards or in addition to or in tandem with
awards granted under any other plan of the Company or any Affiliate may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards. Performance Awards and Awards which are not Performance
Awards may be granted to the same Participant.

      (vii)     

Forms of Payment Under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise, or payment of an Award may be made in
such form or forms as the Committee shall determine, including, without
limitation, cash, Shares, other securities, other Awards, or other property, or
any combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents in respect of installment or deferred payments.
Notwithstanding the foregoing, unless the Committee expressly provides
otherwise, with specific reference to this provision, the payment terms for any
Award shall be implemented in a manner consistent with the requirements of
Section 409A of the Code, to the extent applicable.

      (viii)     

Term of Awards. Except as provided in Sections 6(a)(ii) or 7(b), the term of
each Award shall be for such period as may be determined by the Committee.

      (ix)     

Share Certificates. All certificates for Shares or other securities delivered
under the Plan pursuant to any Award or the exercise thereof shall be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations, and other requirements of
the Securities and Exchange Commission, any stock exchange upon which such
Shares or other securities are then listed, and any applicable Federal or state
securities laws, and the Committee may cause a legend or legends to be placed on
any such certificates to make appropriate reference to such restrictions.

       

Unrestricted certificates representing Shares, evidenced in such manner as the
Committee shall deem appropriate, which may include recording Shares on the
stock records of the Company or by crediting Shares in an account established on
the Participant’s behalf with a brokerage firm or other custodian, in each case
as determined by the Company, shall be delivered to the holder of Restricted
Stock, Restricted Stock Units or any other relevant Award after such restricted
Shares shall become Released Securities, subject to any delay in order to
provide the Company such time as it determined appropriate to address tax
withholding and other administrative matters.

 

Section 7. Vesting and Exercising.

  (a)     

Generally. Subject to the terms of the Plan, the Award Agreement shall designate
the terms under which the Award vests and/or is exercisable according to terms
and conditions authorized by the Committee. For purposes of the Plan, any
reference to the “vesting” of an Option shall mean any events or conditions
which, if satisfied, entitle a Participant to exercise an Option or a SAR with
respect to all or a portion of the Shares covered by the Option or SAR. Vesting
of a Restricted Stock Award or a Restricted Stock Unit shall mean any events or
conditions which, if satisfied, entitle the Participant to the underlying stock
certificate without restrictions (or cash as the case may be). Notwithstanding
anything to the contrary herein, the Company reserves the right to make Awards
representing up to 5% of the total Shares issued under the Plan that are fully
vested upon the making of the Award. Moreover the Committee may in its sole
discretion accelerate vesting of an Award made hereunder on account of a
Termination with Conditions Imposed as described under Section 7(b)(iii) or
following a Change of Control as discussed in Section 9 herein. Except as
otherwise permitted by Section 409A of the Code, an Award constituting
nonqualified deferred compensation subject to the provisions of Section 409A of
the Code shall not be accelerated.

 

--------------------------------------------------------------------------------



  (b)     

Termination of Employment. Unless the Committee specifies otherwise, either at
the time of grant or thereafter, the following rules govern Awards upon a
Participant’s termination of employment:

      (i)     

Death, Disability and Retirement. The Committee may in its discretion provide
for an additional exercise period beyond the Participant’s death, Disability or
Retirement (but in any case, not longer than the original term of the Award) and
may establish such vesting requirement relating to the Participant’s death,
Disability or Retirement as the Committee in its discretion may determine.

       (A)     

Options and SARs. In the event that a Participant terminates employment on
account of death, Disability or Retirement, Options and SARs granted hereunder
shall be exercisable only as specified below:

        (1)     

Options and SARs Granted On or After January 1, 2002 through April 30, 2007. On
or after January 1, 2002 through April 30, 2007, at the time of making the
Award, the Committee may in its discretion provide for an additional exercise
period beyond the Participant’s death, Disability or Retirement (but in any case
not longer than the original term of the Award) and may establish such vesting
requirements relating to the Participant’s death, Disability, and Retirement as
the Committee in its discretion may determine. Any additional exercise period
beyond the Participant’s death, Disability or Retirement (as contemplated by
this paragraph) shall be set forth in the Participant’s Award Agreement.

        (2)     

Options Granted On or After October 1, 2000 through December 31, 2001. On or
after October 1, 2000 through December 31, 2001, the Committee may in its
discretion grant Options with such terms and conditions as it may determine
pursuant to the Plan; provided, however, that such terms and conditions are not
required to be consistent with Section 7(b)(i)(A) as in effect prior to October
1, 2000 or Section 7(b)(iv).

        (3)     

Options Granted On or After January 1, 1999 through September 30, 2000. If a
Participant dies, becomes disabled or retires, any outstanding Option granted to
such a Participant on or after January 1, 1999 through September 30, 2000,
whether or not full or partial vesting has occurred with respect to such Option
at the time of the death, Disability or Retirement, shall be exercisable during
the ten (10) year period beginning on the date of grant (or during such shorter
period if the original term is less than ten (10) years) even though death,
Disability or Retirement occurs prior to the last day of such option term. Any
vesting requirements under the Option shall be deemed to be satisfied as of the
date of death, Disability, or Retirement.

        (4)     

Options Granted Prior to January 1, 1999. If a Participant dies, becomes
disabled or retires, any outstanding Option granted to such Participant prior to
January 1, 1999, whether or not full or partial vesting has occurred with
respect to such Option at the time of death, Disability or Retirement, shall be
exercisable for four (4) years (or during such shorter period if the remaining
term of the Option is less than four (4) years) following the death, Disability,
or Retirement unless the Committee has, in its sole discretion, established a
special exercise period following the occurrence of such events. Any vesting
requirements under the Option shall remain in effect during the exercise period
following the Participant’s death, Disability, or Retirement.

 

      (B)
Restricted Stock and RSUs. The Award Agreement shall set forth vesting
provisions applicable to Restricted Stock and RSU Awards upon the Participant’s
death, Disability or Retirement. The Committee may waive in whole or in part any
or all remaining restrictions with respect to Restricted Stock or Restricted
Stock Units and vest the Awards upon the Participant’s death, Disability or
Retirement.
                (C)     

Dividend Equivalents and Other Awards. In the event the Participant’s employment
terminates because of death, Disability or Retirement, the Committee may
determine that the Participant’s rights to Dividend Equivalents and Other
Stock-Based Awards terminate at a later date. The Committee, in its sole
discretion at the time of making such Awards, may set forth special vesting
rules with respect to Dividend Equivalents and Other Stock-Based Awards on
account of the death, Disability or Retirement of a Participant.

      (ii)     

Sale of Business, Spin off Transactions. In the case of a sale of business or a
spin off transaction the Committee shall determine the treatment of all
outstanding Awards, including without limitation, determining the vesting terms,
conversion of Shares and continued exercisability. Unless otherwise provided for
by the Committee, in the event the “business unit” (defined as a division,
subsidiary, unit or other delineation that the Committee in its sole discretion
may determine) for which the Participant performs substantially all of his or
her services is spun off by the Company or an Affiliate in a transaction that
qualifies as a tax-free distribution of stock under Section 355 of the Code, or
is assigned, sold,

 

--------------------------------------------------------------------------------





     
outsourced or otherwise transferred, including an asset, stock or joint venture
transaction, to an unrelated third party, such that after such transaction the
Company owns or controls directly or indirectly less than 51% of the business
unit, the affected Participant shall become: 100% vested in all outstanding
Awards as of the date of the closing of such transaction, whether or not fully
or partially vested, and such Participant shall be entitled to exercise such
Options and Stock Appreciation Rights during the three (3) months following the
closing of such transaction, unless the Committee has established an additional
exercise period (but in any case not longer than the original option term). All
Options and Stock Appreciation Rights which are unexercised at the end of such
three (3) months or such additional exercise period shall be automatically
forfeited.
     

    (iii)
Terminations with Conditions Imposed. Notwithstanding the foregoing provisions
describing the additional exercise and vesting periods for Awards upon
termination of employment, the Committee may, in its sole discretion, condition
the right of a Participant to vest or exercise any portion of a partially vested
or exercisable Award for which the Committee has established at the time of
making the Award an additional vesting or exercise period on the Participant’s
agreement to adhere to such conditions and stipulations which the Committee may
impose, including, but not limited to, restrictions on the solicitation of
employees or independent contractors, disclosure of confidential information,
covenants not to compete, refraining from denigrating through adverse or
disparaging communication, written or oral, whether or not true, the operations,
business, management, products or services of the Company or its current or
former employees and directors, including without limitation, the expression of
personal views, opinions or judgments. The unvested Awards of any Participant
for whom the Committee at the time of making the Award has given an additional
vesting and exercise period subject to such conditions subsequent as set forth
in this Section 7(b)(iii) shall be forfeited immediately upon a breach of such
conditions.
            (iv) 
Termination for Other Reasons. If a Participant terminates employment for
reasons other than those enumerated above, the following rules shall apply.
     

     
(A) 
Options and SARs. Any vested, unexercised portion of an Option or SAR at the
time of the termination shall be forfeited in its entirety if not exercised by
the Participant within three (3) months of the date of termination of
employment, unless the Committee has in its sole discretion at the time of
making the Award established an additional exercise period (but in any case not
longer than the original option term). Any portion of such partially vested
Option or SAR that is not vested at the time of termination shall be forfeited
unless the Committee has in its sole discretion at the time of making the Award
established that a Participant may continue to satisfy the vesting requirements
beyond the date of his or her termination of employment. Any outstanding Option
or SAR granted to a Participant terminating employment other than for death,
Disability or Retirement, for which no vesting has occurred at the time of the
termination shall be forfeited on the date of termination and the Committee
shall have no discretion to extend the exercise period of such Option or SAR.
     


     
(B) 
Restricted Stock and RSUs. All unvested Restricted Stock and Restricted Stock
Units, or any unvested portion thereof, still subject to restrictions shall be
forfeited upon termination of employment and reacquired by the Company.
     


     
(C)
Dividend Equivalents and Other Stock-Based Awards. Any Dividend Equivalents or
unvested portion of Other Stock-Based Awards made hereunder shall be forfeited
upon termination of employment.
     


  (c)  Forfeiture of Awards      


    (i)
Notwithstanding anything to the contrary herein, if at any time (including after
a notice of exercise has been delivered) the Committee, including any
subcommittee or administrator authorized pursuant to Section 3(c) (any such
person, an “Authorized Officer”), reasonably believes that a Participant has
engaged in Gross Misconduct as defined in this Section, the Authorized Officer
may suspend the Participant’s right to exercise any Stock Option or SAR or
receive Shares under any other Award pending a determination of whether the
Participant has engaged in Gross Misconduct. If the Committee or an Authorized
Officer determines a Participant has engaged in Gross Misconduct, as defined
herein, (including any Participant who may otherwise qualify for Disability or
Retirement status), the Participant shall forfeit all outstanding Awards,
whether vested or unvested, as of the date such Gross Misconduct occurs. In
addition, the Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
recoupment upon the occurrence of Gross Misconduct. For purposes of the Plan,
Gross Misconduct shall be defined to mean (1) the Participant’s conviction of a
felony (or crime of similar magnitude in non-U.S. jurisdictions) in connection
with the performance or nonperformance of the Participant’s duties or (2) the
Participant’s willful act or failure to act in a way that results in material
injury to the business or reputation of the
                                       

--------------------------------------------------------------------------------



   

 

Company or employees of the Company. “Material injury” for this purpose means
substantial and not inconsequential as determined by the Committee, or its
delagee. For this purpose there is no intended similarity between “Material
Injury” and the accounting or securities standard of “materiality.”
      (ii)     

The Committee in its sole discretion may forfeit any outstanding Award on
account of a Participant’s violation of the terms of the Proprietary Interest
Protection Agreement or similar agreement signed by the Participant which
prohibits the Participant’s assignment of intellectual property, transmission of
confidential information, competition or solicitation of employees or business.

      (iii)     

If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, if the Participant
knowingly or grossly negligently engaged in the misconduct, or knowingly or
through gross negligence failed to prevent the misconduct, or if the Participant
is one of the individuals subject to automatic forfeiture under Section 304 of
the Sarbanes Oxley Act of 2002, the Participant shall reimburse the Company the
amount of any payment earned or realized under an Award during the twelve (12)
month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever just occurred) of the
financial document embodying such financial reporting requirement.

    (d) 

Withholding. To the extent required by applicable Federal, state, local or
foreign law, a Participant (including the Participant to whom an Award that has
been transferred was originally granted) or in the case of the Participant’s
death, the Participant’s estate or beneficiary, shall be required to satisfy, in
a manner satisfactory to the Company, any withholding tax obligations that arise
by reason of an Option or Stock Appreciation Right exercise, disposition of
Shares issued under an Incentive Stock Option, the vesting of or settlement of
an Award, an election pursuant to Section 83(b) of the Code or otherwise with
respect to an Award. The Company and its Affiliates shall not be required to
issue Shares, make any payment or to recognize the transfer or disposition of
Shares until such obligations are satisfied. The Company or any Affiliate may
withhold from any Award granted or any payment due or transfer made under any
Award or under the Plan the amount (in cash, Shares, other securities, other
Awards, or other property) of withholding Federal, state or local taxes due in
respect of an Award, but no more than the minimum tax withholding required to
comply with such law, its exercise, or any payment or transfer under such Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company or Affiliate to satisfy all obligations for the payment
of such taxes.

    (e) 

Registration, Repricing and Reload.

      (i)     

Registration. Any Restricted Stock granted under the Plan may be evidenced in
such manner, as the Committee may deem appropriate, including without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of Shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

      (ii)     

No Repricing. Other than in connection with a change in the Company’s
capitalization (as described in Section 4(c) of the Plan), the exercise price of
an Option or Stock Appreciation Right may not be reduced without stockholder
approval.

            (iii) No Reload Grants. Options shall not be granted under the Plan
in consideration for and shall not be conditioned upon the delivery of Shares to
the Company in payment of the exercise price and/or tax withholding obligation
under any other employee stock option.        

Section 8. Amendment and Termination of Awards.

Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan, the following shall apply to all
Awards.

  (a)     

Amendments to Awards. Subject to Section 7, the Committee may waive any
conditions or rights under, amend any terms of, or amend, alter, suspend,
discontinue, cancel or terminate, any Award heretofore granted without the
consent of any relevant Participant or holder or beneficiary of an Award. No
such amendment, alteration, suspension, discontinuance, cancellation or
termination may be made that would be adverse to the holder of such Award may be
made without such holder’s consent, provided that no such consent shall be
required with respect to any amendment, alteration, suspension, discontinuance,
cancellation or termination if the Committee determines in its sole discretion
that such amendment, alteration, suspension, discontinuance, cancellation or
termination either (i) is required or advisable in order for the Company, the
Plan or the Award to satisfy or conform to any law or regulation or to meet the
requirements of any accounting standard, or (ii) is not reasonably likely to
significantly diminish the benefits provided under such Award, or that any such
diminishment has been adequately

 

--------------------------------------------------------------------------------



   

compensated. Subject to the foregoing, the Committee shall not waive any
condition or rights under, amend any terms or alter, suspend, discontinue,
cancel or terminate any Award if such action would result in the imposition on
the Award of the additional tax provided for under Section 409A of the Code.

    (b)     

Adjustments of Awards Upon Certain Acquisitions. In the event the Company or an
Affiliate shall issue Substitute Awards, the Committee may make such
adjustments, not inconsistent with the terms of the Plan, in the terms of Awards
as it shall deem appropriate in order to achieve reasonable comparability or
other equitable relationship between the assumed Awards and the Substitute
Awards granted under the Plan.

    (c)     

No amendment, modification or termination shall accelerate the payment date of
any Award constituting nonqualified deferred compensation subject to the
provisions of Section 409A of the Code, except to the extent permitted under
Section 409A of the Code without the imposition of the additional tax provided
for under Section 409A of the Code.

 

Section 9. Acceleration Upon a Change of Control.

In the event of a Change of Control (as defined in Section 9(b) below), the
following shall apply:

  (a)     

Effect on Awards. If a Participant incurs a Termination of Employment (as
defined in the Pitney Bowes Senior Executive Severance Policy (as amended from
time to time)), whether or not the Participant is then covered by the Pitney
Bowes Senior Executive Severance Policy (as amended from time to time) within
two years after a Change of Control, or if a Participant is terminated before a
Change of Control at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control and a Change of Control subsequently
occurs, then upon the later to occur of such Termination of Employment or Change
of Control (such later event, the “Triggering Event”):

      (i)     

Options and SARs. All Options and SARs outstanding on the date of such
Triggering Event shall become immediately and fully exercisable without regard
to any vesting schedule provided for in the Option or SAR.

      (ii)     

Restricted Stock and Restricted Stock Units. On the date of such Triggering
Event, all restrictions applicable to any Restricted Stock or Restricted Stock
Unit shall terminate and be deemed to be fully satisfied for the entire stated
restricted period of any such Award, and the total number of underlying Shares
shall become Released Securities.

      (iii)     

Dividend Equivalents. On the date of such Triggering Event, the holder of any
outstanding Dividend Equivalent shall be entitled to surrender such Award to the
Company and to receive payment of an amount equal to the amount that would have
been paid over the remaining term of the Dividend Equivalent, as determined by
the Committee.

      (iv)     

Other Stock-Based Awards. On the date of such Triggering Event, all outstanding
Other Stock-Based Awards of whatever type shall become immediately vested and
payable in an amount that assumes that the Awards were outstanding for the
entire period stated therein, as determined by the Committee.

      (v)     

Performance Awards. On the date of such Triggering Event, Performance Awards for
all performance periods, including those not yet completed, shall immediately
become fully vested and payable in accordance with the following:

           

(A)
The total amount of Performance Awards conditioned on nonfinancial Performance
Goals shall be immediately payable (or exercisable or released, as the case may
be) as if the Performance Goals had been fully achieved for the entire
performance period.
   



   

(B)
For Performance Awards conditioned on financial Performance Goals and payable in
cash, the amount payable under such Award shall be the higher of (i) target
performance and (ii) performance achieved through the end of the last fiscal
quarter prior to the Triggering event as if satisfied for the entire performance
period.
   



   
(vi) 
The Committee’s determination of amounts payable under this Section 9(a) shall
be final. Except as otherwise provided in Section 9(a)(i), any amounts due under
this Section 9(a) shall be paid to Participants within 30 days after such
Triggering Event.
   


   
(vii) 
The provisions of this Section 9(a) shall not be applicable to any Award granted
to a Participant if the Change of Control results from such Participant’s
beneficial ownership (within the meaning of Rule 13d-3 under the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”)) of Shares or other
Company common stock or Company voting securities as a Participant in a
transaction described in (b) below.
   


  (b)   
Change of Control Defined. Unless the Committee specifies otherwise, a “Change
of Control” shall be deemed to have occurred under the terms and conditions
outlined in the Pitney Bowes Senior Executive Severance Policy (as amended
                 

 

--------------------------------------------------------------------------------





   
from time to time). However, that, as to any Award under the Plan that consists
of deferred compensation subject to Section 409A, the definition of “Change of
Control” shall be deemed modified to the extent necessary to comply with Section
409A.

Section 10. Amendment or Termination of the Plan.

Except to the extent limited under Section 14 herein, prohibited by applicable
law or otherwise expressly provided in an Award Agreement or in the Plan, the
Board of Directors may amend, alter, suspend, discontinue, or terminate the
Plan, including without limitation any such action to correct any defect, supply
any omission or reconcile any inconsistency in the Plan, without the consent of
any stockholder, Participant, other holder or beneficiary of an Award, or
Person; provided that any such amendment, alteration, suspension,
discontinuation, or termination that would impair the rights of any Participant,
or any other holder or beneficiary of any Award heretofore granted shall not be
effective without the approval of the affected Participant(s); and provided
further, that, notwithstanding any other provision of the Plan or any Award
Agreement, without the approval of the stockholders of the Company no such
amendment, alteration, suspension, discontinuation or termination shall be made
that would:

  (a)     

increase the total number of Shares available for Awards under the Plan, except
as provided in Section 4 hereof;

    (b)     

reduce the price at which Options or Stock Appreciation Rights may be granted
below the price provided for in Section 6(a)(i);

    (c)     

reduce the exercise price of outstanding Options or Stock Appreciation Rights;

    (d)     

extend the term of this Plan;

    (e)     

change the class of persons eligible to be Participants;

    (f)     

otherwise amend the Plan in any manner requiring stockholder approval by law or
under the New York Stock Exchange listing requirements; or

    (g)     

increase the individual maximum limits in Section 4.

 

Section 11. General Provisions

  (a)     

Conditions and Restrictions Upon Securities Subject to Awards. The Committee may
provide that the Shares issued upon exercise of an Option or Stock Appreciation
Right or otherwise subject to or issued under an Award shall be subject to such
further agreements, restrictions, conditions or limitations as the Committee in
its discretion may specify prior to the exercise of such Option or Stock
Appreciation Right or the grant, vesting or settlement of such Award, including
without limitation, conditions on vesting or transferability, forfeiture or
repurchase provisions and method of payment for the Shares issued upon exercise,
vesting or settlement of such Award (including the actual or constructive
surrender of Shares already owned by the Participant) or payment of taxes
arising in connection with an Award. Without limiting the foregoing, such
restrictions may address the timing and manner of any resales by the Participant
or other subsequent transfers by the Participant of any Shares issued under an
Award, including without limitation (i) restrictions under an insider trading
policy or pursuant to applicable law, (ii) restrictions designed to delay and/or
coordinate the timing and manner of sales by Participant and holders of other
Company equity compensation arrangements, (iii) restrictions as to the use of a
specified brokerage firm for such resales or other transfers and (iv) provisions
requiring Shares to be sold on the open market or to the Company in order to
satisfy tax withholding or other obligations.

        (b)
Compliance with Laws and Regulations. This Plan, the grant, issuance, vesting,
exercise and settlement of Awards thereunder, and the obligation of the Company
to sell, issue or deliver Shares under such Awards, shall be subject to all
applicable foreign, Federal, state and local laws, rules and regulations, stock
exchange rules and regulations, and to such approvals by any governmental or
regulatory agency as may be required. The Company shall not be required to
register in a Participant’s name or deliver any Shares prior to the completion
of any registration or qualification of such shares under any foreign, Federal,
state or local law or any ruling or regulation of any government body which the
Committee shall determine to be necessary or advisable. To the extent the
Company is unable to or the Committee deems it not appropriate or infeasible to
obtain authorization from any regulatory body having jurisdiction, which
authorization is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, or otherwise to satisfy the legal
requirements in an applicable jurisdiction in a manner consistent with the
intention of the Plan or any Award under the Plan, the Company and its
Subsidiaries shall be relieved of any liability with respect to the failure to
issue or sell such Shares as to which such requisite authority shall not have
been obtained. No Option or stock-settled Stock Appreciation Rights shall be
exercisable and no Shares shall be issued and/or transferable under any other
Award unless a registration statement with respect to the Shares underlying such
Option or Stock Appreciation Rights is effective and current or the Company has
determined that such registration is unnecessary.
        (c) 
No Rights to Awards. No Employee, Participant or other Person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Employees, Participants, or holders or beneficiaries
of Awards under the Plan. The terms and conditions of Awards need not be the
same with respect to each Participant.
   

  (d) 
No Limit on Other Compensation Agreements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting or continuing in effect other
or additional compensation arrangements and such arrangements may be either
generally applicable or applicable only in specific cases.
 

 

   

 

     

 

 

--------------------------------------------------------------------------------



  (e)     

No Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
Affiliate. Further, the Company or an Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.

    (f)     

Governing Law. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware and applicable Federal law.

    (g)     

Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

    (h)     

No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

    (i)     

No Fractional Shares. No fractional Share shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine whether cash, other
securities, or other property shall be paid or transferred in lieu of any
fractional Shares, or whether such fractional Shares or any rights thereto shall
be canceled, terminated, or otherwise eliminated.

    (j)     

Headings. Headings are given to the sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision thereof.

 

Section 12. Effective Date of the Plan.

The Plan was approved by the Board of Directors on February 12, 2007 and shall
have an effective date of May 1, 2007, subject to approval of the Plan by the
stockholders of the Company at the May 2007 stockholders’ meeting.
Notwithstanding the foregoing, Plan provisions that contain an effective date
other than May 1, 2007 shall be governed by such other effective date.

Section 13. Term of the Plan.

No Award shall be granted under the Plan after December 31, 2014. However,
unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such date, and the
authority of the Committee hereunder to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board of Directors of the Company
to amend the Plan, shall extend beyond such date.

Section 14. Participants Subject to Sections 162(m) and 409A.

  (a)     

The provisions of this Section 14 shall be applicable to all Covered Awards.
Covered Awards shall be made subject to the achievement of one or more
preestablished Performance Goals, in accordance with procedures to be
established by the Committee from time to time. Notwithstanding any provision of
the Plan to the contrary, the Committee shall not have discretion to waive or
amend such Performance Goals or to increase the number of Shares subject to
Covered Awards or the amount payable pursuant to Covered Awards after the
Performance Goals have been established; provided, however, that the Committee
may, in its sole discretion, reduce the number of Shares subject to Covered
Awards or the amount which would otherwise be payable pursuant to Covered
Awards; and provided, further, that the provisions of Section 8 shall override
any contrary provision of this Section 14.

    (b)     

No Shares shall be delivered and no payment shall be made pursuant to a Covered
Award unless and until the Committee shall have certified in writing that the
applicable Performance Goals have been attained.

    (c)     

To the extent consistent with Section 162(m), the Committee (A) shall
appropriately adjust any evaluation of performance under a Performance Goal to
eliminate the effects of charges for restructurings, discontinued operations,
extraordinary items and all items of gain, loss or expense determined to be
extraordinary or unusual in nature or related to the disposal of a segment or a
business or related to a change in accounting principle all as determined in
accordance with standards established by opinion No. 30 of the Accounting
Principles Board (APB Opinion No. 30) or other applicable or successor
accounting provisions, as well as the cumulative effect of accounting changes,
in each case as determined in accordance with generally accepted accounting
principles or identified in the Company’s

 

--------------------------------------------------------------------------------



   

financial statements, including the notes thereto, and (B) may appropriately
adjust any evaluation of performance under a Performance Goal to exclude any of
the following events that occurs during a performance period: (i) asset
write-downs, (ii) litigation, claims, judgments or settlements, (iii) the effect
of changes in tax law or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v)
accruals of any amounts for payment under this Plan or any other compensation
arrangement maintained by the Company.

    (d)     

Section 409A Compliance. Awards under the Plan are intended to comply with
Section 409A of the Code and all Awards shall be interpreted in accordance with
such section and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the effective date of the Plan.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, in the event that the Committee determines that any Award may or does
not comply with Section 409A of the Code, the Company may adopt such amendments
to the Plan and the affected Award (without Participant consent) or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (i) exempt any Award from the application of
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to such Award, or (ii) comply with the
requirements of Section 409A of the Code. The Committee may from time to time
establish procedures pursuant to which Covered Employees will be permitted or
required to defer receipt of amounts payable under Awards made under the Plan;
provided, however, that any such deferral shall be implemented in a manner
consistent with the requirements of Section 409A of the Code, to the extent
applicable.

    (e)     

Notwithstanding any other provision of the Plan, for all purposes involving
Covered Awards, the Committee shall consist of at least two members of the Board
of Directors, each of whom is an “outside director” within the meaning of
Section 162(m).

 

--------------------------------------------------------------------------------